Endicott, J.
The deed of the land in Chelsea, given by the plaintiff to the defendant, and the agreement of the same date to reconvey, must of course be treated ■ as parts of one transaction, the obvious purpose of which was to furnish the defendant with collateral security for the repayment of the $802 which he had agreed to pay on account of the plaintiff’s notes.
The deed conveys the land absolutely to the defendant, subject to two mortgages, and contains this clause: “ Both of which mortgages, and the notes secured thereby and interest thereon, the said grantee by the acceptance of this deed assumes and agrees to pay and save me and my legal representatives forever harmless therefrom, the same forming part of the consideration of this deed.” The agreement to reconvey, after providing for the payment of notes of the plaintiff to the amount of $802, contains the further provision that the defendant will convey to the plaintiff at any time within one year upon payment of $802, by good and sufficient deed, the land in question, free from all incumbrances, excepting the two mortgages named in the deed from the plaintiff to the defendant.
The plaintiff therefore is entitled to a reconveyance within one year on payment of that sum, and the defendant is then required to reconvey, but subject to the two mortgages. The defendant was under no obligation to pay these mortgages, which were then overdue, except under the implied contract with the plaintiff to do so, arising out of the acceptance of the deed; but the language of the deed by which that duty is imposed upon him must be construed in connection with the terms of the agreement of reconveyance. While the plaintiff had the option of *304demanding a reconveyance within a year, which could only he made subject to both mortgages, it is difficult to see how the plaintiff could maintain this action; for recovery of the amount alleged to be due on the note secured by the second mortgage would enable the plaintiff to discharge that mortgage, and it is clear that the defendant was to be protected from any liability under that mortgage, by reconveying subject to it, when required. And it does not appear that the plaintiff ever demanded a reconveyance. Whatever may be the extent of the obligations assumed by the defendant, if the plaintiff failed to exercise his option, and demand a reconveyance within a year, we are clearly of opinion, construing the two instruments together, that it was not in the contemplation of the parties that the defendant should hold the plaintiff harmless on this note, and pay him any sum he had paid or was liable to pay upon it within the time named in the agreement of reconveyance, and while the defendant held the property only as collateral security for the repayment of $802.
As this action was brought within that time, we are of opinion that the ruling requested by the defendant, that it could not be maintained until the expiration of the term mentioned in the agreement of reconveyance, should have been given.
The plaintiff having brought his action at law, his rights are to be determined upon the construction to be given to his contradi, and he must be held strictly to its terms. Upon the question whether the plaintiff’s case falls within the rule laid down in Furnas v. Durgin, 119 Mass. 500, as he contends, as well as on many other questions argued at the bar, it is unnecessary, in this view )f the case, to express any opinion.

Exceptions sustained.